This office action is in response to Applicants’ amendments/remarks received December 7, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-15, 18-20, 22-58, 60-61 are canceled.  Claims 1, 16-17, 21, 59, 62-63 are under consideration.

Priority:  This application claims benefit of provisional applications 62/694602, filed July 6, 2018, and 62/624874, filed February 1, 2018.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16-17, 21, 59, 62-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In this instance, the SEQ ID NOS. disclosed in the table can be readily incorporated into the claim.
Claims 16-17, 21, 62-63 are included in this rejection because they are dependent on the above claim(s).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-17, 21, 59, 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20100285546; IDS 05.30.19, previously cited) in view of Harder et al. (2016 Metabolic Engineering 38:  29-37; previously cited), Kurek et al. (US 20170152533; IDS .
Liao et al. disclose genetically modified microorganisms for producing high yields of itaconic acid relative to wild-type microorganisms (at least paragraphs 0002-0006).  Liao et al. disclose in one aspect the genetically modified microorganism comprises a mutated endogenous icd gene that expresses a lower level of isocitrate dehydrogenase and nucleotide sequence encoding a cis-aconitic acid decarboxylase and a method of producing itaconic acid comprising culturing the genetically modified microorganism (at least paragraphs 0003, examples 1-5; instant claims 1, 15-16, 59).  Liao et al. further disclose the modified microorganism comprises additional nucleic acid sequences encoding enzymes, including an enzyme that converts oxaloacetate to citrate (i.e. citrate synthase, 2-methylcitrate synthase, citrate lyase) and an enzyme that converts citrate or isocitrate to cis-aconitic acid (i.e. aconitase, 2-methylcitrate dehydratase) (at least paragraph 0003; instant claims 1, 59).  Liao et al. disclose the “cis-aconitic acid decarboxylase” or “CAD” is selected from A. terreus CAD (at least paragraph 0008, Table 1; instant claim 1, 59).  It is disclosed in the specification that instant SEQ ID NO: 1 is CAD from A. terreus.  Therefore, Liao et al. can be deemed to disclose expressing at least SEQ ID NO: 1 (cis-aconitate decarboxylase) in a microorganism for producing itaconic acid.  It is disclosed in Liao et al. that strains engineered to comprise a cad gene and a disrupted icd gene are capable of producing itaconic acid at levels including 1.25 g/L to more than 4 g/L (at least paragraphs 0027, 0028-0030).  Liao et al. do not explicitly teach the citrate synthase is from Corynebacterium glutamicum or Cupriavidus necator microorganisms.
Harder et al. disclose metabolic engineering to produce high yields of itaconic acid in microorganisms (p. 29).  Harder et al. disclose expressing citrate synthase (gltA) from 
Kurek et al. disclose genetically engineered bacteria that grow on carbon-containing gas, including syngas, producer gas, CO2, where the bacteria fix carbon into useful organic molecules such as diacids, fatty acids, alcohols, alkenes, etc. (at least paragraph 0002).  Kurek et al. disclose in some embodiments, the bacteria is C. necator (at least paragraphs 0024, 0026) engineered to synthesize a target biochemical product, where it is disclosed the carbon-based product can be among others, itaconic acid (at least paragraph 0096).  Kurek et al. also disclose in some embodiments, decreasing or attenuating the production of PHAs (polyhydroxyalkanoates).
Crépin et al. disclose metabolic engineering of C. necator for producing a carbon-based product.  Crépin et al. disclose that in C. necator, multiple carbon sources can be converted into acetyl-CoA, which can be directed toward tricarboxylic acid (TCA) cycle, which includes deletion of phaCAB to decrease PHA (at least Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a compound involved in the TCA cycle, such as itaconic acid, in a microorganism, comprising genetically modifying the microorganism to express the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase, wherein the microorganism is C. necator and produces itaconic acid at titers of more than 100 ppm (instant claims 1, 16-17, 21, 59).  It would have been further obvious to arrive at the recited SEQ ID NOS. for the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase because these A. terreus CAD (at least paragraph 0008, Table 1), where it is disclosed instant SEQ ID NO: 1 is CAD from A. terreus (application publication paragraph 0015).  Harder et al. disclose the citrate synthase from Corynebacterium glutamicum can be expressed in heterologous itaconic acid production, where it is disclosed instant SEQ ID NO: 3 is citrate synthase from Corynebacterium glutamicum (application publication paragraph 0016).  It is disclosed C. necator can fix carbon and be engineered to produce carbon-based products, including itaconic acid (at least Kurek et al.); therefore, one of ordinary skill would have reasonable motivation to express the enzymes involved in itaconic synthesis in C. necator, including aconitate hydratase and 2-methylcitrate dehydratase, where it is disclosed that instant SEQ ID NOS: 8 and 10 are C. necator 2-methylisocitrate dehydratase and aconitate hydratase, respectively (application publication paragraph 0017).  The motivation to arrive at C. necator is noted above.  Therefore, it would have been obvious to express the 2-methylisocitrate dehydratase and aconitate hydratase enzymes of the C. necator modified to express itaconic acid, in combination with at least A. terreus CAD and Corynebacterium glutamicum citrate synthase.  One of ordinary skill would have a reasonable expectation of success that the C. necator engineered to express itaconic acid noted above, produces itaconic acid at titers of more than 100 ppm, because the enzymes involved in itaconic acid synthesis were known and genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to 
Regarding the limitation of “altering the organism to inactivate metabolic flow” (instant claim 1), Liao et al. disclose disrupting the icd gene of the genetically modified microorganism so that it expresses a lower level of isocitrate dehydrogenase (paragraph 0003) and isocitrate decarboxylase; where it is disclosed icd gene exists in various microorganisms and methods of deleting the icd gene are known (at least paragraphs 0011-0012).  Therefore, it would have been obvious to disrupt icd genes present in the microorganism; thereby, inactivating metabolic flow downstream of cis-aconitate.
Regarding the limitation of disrupting or deleting a succinyl-CoA synthetase (instant claims 1, 59, 62-63), Harder et al. also disclose deletion of SUCS (succinyl-CoA synthetase) (sucCD gene) for increased itaconic acid production (at least p. 31, 33).  Therefore, it would have been obvious to further include disrupting or deleting a succinyl-CoA synthetase in the engineered C. necator noted above for production of itaconic acid.
Regarding instant claims 16, 17, Liao et al. disclose disrupting the icd gene of the genetically modified microorganism so that it expresses a lower level of isocitrate dehydrogenase (paragraph 0003) and isocitrate decarboxylase; where it is disclosed icd gene exists in various microorganisms and methods of deleting the icd gene are known (at least paragraphs 0011-0012).  Therefore, it would have been obvious to disrupt or eliminate icd genes present in the microorganism, including icd1/2 genes.
Regarding instant claim 21, Crépin et al. disclose metabolic engineering of C. necator for producing a carbon-based product.  Crépin et al. disclose that in C. necator, multiple carbon sources can be converted into acetyl-CoA, which can be directed toward tricarboxylic acid 

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert the cited combinations of references do not teach or suggest a C. necator organism with the claimed modifications are in no way predictive of or enabling for this modified organism producing itaconic acid as claimed.
Applicants’ remarks are not persuasive.  As noted in the 103(a) rejection above, the prior art (Harder et al.) also disclose deletion of SUCS (succinyl-CoA synthetase) (sucCD gene) for increased itaconic acid production (at least p. 31, 33).
As previously noted, the motivation to arrive at a C. necator microorganism engineered to produce itaconic acid is reasonably provided by the prior art.  Kurek et al. expressly disclose engineering bacteria that is not E. coli, where the bacteria fix carbon into useful organic molecules such as diacids, fatty acids, alcohols, alkenes, etc. (at least paragraph 0002), where the bacteria is C. necator (at least paragraphs 0024, 0026), and where the carbon-based product is itaconic acid (at least paragraph 0096).  Therefore, in this instance, it would have been obvious to arrive at a Cupriavidus necator microorganism engineered to produce itaconic acid.
Further, one of ordinary skill would have a reasonable expectation of success that the C. necator engineered to express itaconic acid noted above, produces itaconic acid at titers of more than 100 ppm, because the enzymes involved in itaconic acid synthesis were known and genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to 
It is disclosed that 1 g/L is approximately 1000 ppm (see application publication at paragraph 0041).
Regarding Applicants’ remarks that none of the references relating to C. necator actually demonstrate itaconic acid production, the remarks are not persuasive because there is no requirement under 103 that a reference must supply actual data or exemplify all embodiments taught.
In this instance, Liao et al. disclose a method of producing itaconic acid in high yields (i.e. > 100 ppm) comprising genetically modifying microorganisms to express enzymes in the itaconic acid pathway, including cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase, and disrupting competing pathway enzyme(s).  Liao et al. disclose the enzymes involved in itaconic synthesis (at least Table 1).  It is further known that microorganisms that fix carbon, including specifically C. necator, can be engineered to produce useful organic molecules including itaconic acid (Kurek et al.).  It would have been obvious to arrive at the recited SEQ ID NOS. for the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase because these sequences are known enzymes that are part of the itaconic acid pathway.  See also the 103 rejection(s) above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Primary Examiner, Art Unit 1656